UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2015 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Unified Signal, Inc. (Exact name of small business issuer as specified in its charter) Nevada 000-31757 90-0781437 (State of Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5400 Carillon Point, Building 5000, 4th Floor, Kirkland, Washington (Address of Principal Executive Office) (Zip Code) (972) 361-1980 (Issuer’s telephone number, including area code) Indicate whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12-b2 of the Exchange Act. (Check One): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of each of the issuer's classes of common equity as of May 20, 2015 is 67,587,643. UNIFIED SIGNAL, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements 3 Condensed consolidated balance sheets as of March 31, 2015 (unaudited) and December 31, 2014 3 Condensed consolidated statements of operations for the three months ended March 31, 2015 and 2014 (unaudited) 4 Condensed consolidated statement of stockholders’deficit for the three months ended March 31, 2015 (unaudited) 5 Condensed consolidated statements of cash flows for the three months ended March 31, 2015 and 2014 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 25 ITEM 4. Controls and Procedures 25 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 27 ITEM 1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3. Defaults Upon Senior Securities 27 ITEM 4. Mine Safety Disclosures 27 ITEM 5. Other Information 27 ITEM 6. Exhibits 27 SIGNATURES 28 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION UNIFIED SIGNAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment, net Restricted cash Customer lists, net Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Advances from related parties Notes payable, current portion Legal Settlement Reserves Derivative liability Total current liabilities Shareholders' deficit: Preferred stock- $0.001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Common stock-$0.001 par value; 100,000,000 shares authorized; 65,646,928 and 65,366,928 shares issued and 64,771,928 and 64,491,928 shares outstanding as of March 31, 2015 and December 31, 2014, respectively Additional paid in capital Common stock subscription Treasury stock, 5,000 shares ) ) Accumulated deficit ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 UNIFIED SIGNAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, Revenues $ $ Operating expenses: Software licenses Hosting and other software costs Carrier costs Customer service General and administrative expenses Depreciation and amortization - Total operating expenses (Loss) income from operations ) Other income (expense): Interest expense ) - Gain on change in derivative liability - Gain on settlement of debt - Total other income, net - (Loss) Income before income taxes ) Income taxes - - Net (loss) income $ ) $ (Loss) income per common share, basic $ ) $ (Loss) income per common share, diluted $ ) $ Weighted average number of shares outstanding-basic Weighted average number of shares outstanding-diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 UNIFIED SIGNAL, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' DEFICIT THREE MONTHS ENDED MARCH 31, 2015 Additional Common Common stock Paid in Stock Treasury Accumulated Shares Amount Capital Subscriptions Stock Deficit Total Balance, December 31, 2014 $ ) $ ) $ ) Common stock issued in settlement of debt - - - Reclass derivative liability to equity upon convertible note payoff - Proceeds from common stock subscriptions - Net loss - ) ) Balance, March 31, 2015 (unaudited) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 5 UNIFIED SIGNAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW (unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization - Bad debt expense Non-cash interest Gain on settlement of debt ) Change in fair value of derivative liability ) - Changes in operating assets and liabilities: - Accounts receivable ) ) Accounts payable ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from common stock subscription - Repayments of notes payable ) ) Distributions - ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplement cash flow information: Cash paid for income taxes $
